EXHIBIT 10.3
BIOGEN, INC.
1987 SCIENTIFIC BOARD STOCK OPTION PLAN
AMENDMENT
     The Biogen, Inc. 1987 Scientific Board Stock Option Plan (“the Plan”) is
hereby amended as follows:
Section VI of the Plan is hereby amended by adding a new subsection L to read as
follows:

L.   Deemed Exercise: Notwithstanding anything to the contrary in this Plan, on
the last day on which an Option is exercisable in accordance with the Plan and
the terms of the grant of the Option, if the exercise price of the Option is
less than the Fair Market Value of the Common Stock on that day, the stock
option will be deemed to have been exercised on a net share settlement basis at
the close of business on that day. As promptly as practicable thereafter, the
Company will deliver to the Option holder the number of shares underlying the
Option less the number of shares having a Fair Market Value on the date of the
deemed exercise equal to the aggregate exercise price for the Option.

Date: April 18, 2008

            BIOGEN IDEC INC.
      By:   /s/ Craig Eric Schneier         Craig Eric Schneier        Executive
Vice President, Human Resources, Public Affairs & Communications     

